DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  Applicant should proof read claims before submitting claims or claim amendments.  The claim dependency, misspellings and other errors should be avoided by such proof read.  One example, claim 3, line 2, “organicand” is a single word.  Another example, claim 12, last line, “andcoupling” is a single word.  There are many other instances where it seems applicant could have clearly intended for the single word to be more than one word.  Applicant should carefully review all claims for typographical errors.  Claim 5 is dependent on itself (claim 5).  Claim dependencies that are clearly incorrect can’t be assumed to be that claim which it immediately precedes.  Appropriate correction is required.  Suggestion, the best amendment cancels all pending claims and submits all new claims with a proper amount of space between each word.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 15, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because it depends from itself.  It is not understood if applicant intended for claim 5 to depend from another claim or which claim applicant intended claim 5 to depend.  The metes and bounds of claim 5 can’t be accurately determined.
Claim 16 recites the limitation "said dry earth components" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 15 depend from claims 5 and 16, respectively.
Claim 18 recites the limitation "said legs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-9, 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flecknoe-Brown (US 2009/0255927) (Flecknoe) in view of Oltman et al. (US 2017/0275093) (Oltman)  Mahmoud (US 2012/0020742) and Machledt (US 6006944).
Flecknoe discloses a stackable liquid containment vessel, comprising: a base having a bottom with an interior floor; a continuous side extending generally vertically from said base and having an interior surface; said bottom and said continuous side each including an internal layer (container 2) and an external layer (pallet bin 1) configured in such a way that said interior layers form a continuous inner containment liner defining an interior liquid storage volume, and said external layers form a continuous exterior structural shell enclosing said inner containment liner; a vessel top (top wall of container 2) disposed atop said continuous side and having an interior ceiling; at least one access opening located on said top (opening defined by neck 16) or on said continuous side of said vessel; and mounting structure (feet 14 prop base above ground) on said base for placement on ground so as to create a ground clearance underneath said bottom.
Flecknoe fails to disclose (1) that the opening in the top wall is large enough to be considered a manway, (2) the high performance fiber reinforced concrete outer shell material, and (3) the concrete inner liner material.  Oltman teaches manway assembly 26.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the size of the container and the top opening to be large enough for a man (i.e., manway opening) so that maintenance, cleaning and repairs can be made by a man entering the vessel interior which alleviates the need for special equipment with booms, cameras, fittings and extensions to reach the remote areas of the vessel interior.  Mahmoud teaches a reinforced concrete silo capable of storing liquid which has an inner concrete layer 24 and an outer concrete layer 22, see Fig. 1 and paragraph [53], lines 1-2.  Machledt teaches a storage vault (concrete vault 10, receptacle 14) for batteries made of glass fiber reinforced concrete, see column 3, lines 56-62 and column 5, lines 43-46.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the inner containment liner and the exterior structural shell to be concrete as taught by Mahmoud for the purpose of reinforcing the vessel structure and providing high strength.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to further modify the exterior structural shell to be glass (high performance) fiber reinforced concrete as taught by Mahmoud because the glass fiber increases strength of the concrete and this is considered high performance in providing greater strength.
The “fabricated from cast concrete blend” is a process limitation within the product claim.  The structure of the concrete provided by a blend is not structurally different in any manner from concrete provided by another method.  All concrete is cast as by pouring unset concrete in a mold until set.
Re claims 7 and 17, the configuration shown in Fig. 2 of Flecknoe discloses the clearance for opening a manway on a lower stacked vessel.  The feet 14 are considered legs having sufficient height to accommodate folklift forks.
Re claims 8, the legs are made of the high performance, glass fiber reinforced concrete and are reinforced.  The statement: “are reinforced to approximate the interface between said legs and floor or a supporting stackable liquid containment vessel below” is not well understood.  This statement sounds like gibberish.  The legs must be strong enough to support total vessel weight times n, where n is the maximum allowed number of vessels in a stack because this is the amount of weight which the legs of the bottom container in the stack carry.  Unless claimed otherwise, a stack may have two containers and n is assumed to be 2.  What type of interface other than the contact of horizontal surfaces is necessary?  Is there further structure for a mechanical, fluid or electrical interface?
Re claim 9, Flecknoe discloses a side access port (sample tap 7).
Re claim 11, the top wall of container 2 of Flecknoe is made with four quadrants sloping from a respective sidewall upwardly to the neck 16 for a ceiling that slopes upwardly to minimize head space (the space above the liquid in a liquid holding vessel).
Re claim 12, Flecknoe discloses a stackable wine (Flecknoe states “dry table wine”) storage tank, comprising: an inner containment liner (container 2) forming an interior storage volume; an exterior structural shell (pallet bin 1) enclosing said inner containment liner so as to form a two-layered vessel including a front side, right and left sides, a rear side, and a bottom side; a base integral with said bottom side; a top disposed on said vessel and having a sloped interior ceiling; an opening (opening defined by neck 16) disposed on said top or on said front side; a drain port (outlet valve 6 or tap 7) disposed on a front side proximate said bottom side of said vessel.
Flecknoe fails to disclose (1) that the opening in the top wall is large enough to be considered a manway, (2) the high performance fiber reinforced concrete outer shell material, and (3) the concrete inner liner material.  Oltman teaches manway assembly 26.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the size of the container and the top opening to be large enough for a man (i.e., manway opening) so that maintenance, cleaning and repairs can be made by a man entering the vessel interior which alleviates the need for special equipment with booms, cameras, fittings and extensions to reach the remote areas of the vessel interior.  Mahmoud teaches a reinforced concrete silo capable of storing liquid which has an inner concrete layer 24 and an outer concrete layer 22, see Fig. 1 and paragraph [53], lines 1-2.  Machledt teaches a storage vault (concrete vault 10, receptacle 14) for batteries made of glass fiber reinforced concrete, see column 3, lines 56-62 and column 5, lines 43-46.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the inner containment liner and the exterior structural shell to be concrete as taught by Mahmoud for the purpose of reinforcing the vessel structure and providing high strength.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to further modify the exterior structural shell to be glass (high performance) fiber reinforced concrete as taught by Mahmoud because the glass fiber increases strength of the concrete and this is considered high performance in providing greater strength.
Flecknoe fails to disclose coupling structure.  Oltman teaches coupling structure in the apertures 22 of legs 20 and apertures in the lifting lugs 18 which may be used for connecting stacked vessels, either vessels stacked vertically or horizontally.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the coupling structure to allow for stacked vessels to be connected to identify a group of vessels by connecting the vessels.
Re claim 13, the structures of Flecknoe and Oltman show a stacked orientation that allows access to the closures and manways when stacked.  Flecknoe discloses access ports for insertion (presumed to be above the liquid) in plug 8 and lid 3 and for the removal of liquid (tap 7 and valve 6).  Oltman additionally teaches three access ports within the primary manway closure. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add access ports within a manway closure for the purpose of allowing access without having to remove an entire manway alleviating the labor and time such manway removal requires.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flecknoe in view of Oltman, Mahmoud and Machledt as applied to claim 12 above, and further in view of Wolfford, Sr. (US 2006/0219649) (Wolfford).
The combination doesn’t disclose a manway cover pivotally attached to pivot on a horizontal plane or in a plane parallel to the manway cover.  Wolfford teaches a manway cover that pivot in a plane parallel to the manway cover (see Fig. 12 and 13).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the manway to pivot in a plane parallel to the manway cover  (i.e., pivot to the side or horizontally) to allow easy access and alleviate the clearance necessary for manway covers that pivot upwardly.

No art rejection is made for claims 5 and 6 because the metes and bounds of these claims are not decipherable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,332,305 to Rosenblatt et al. (Rosenblatt). Although the claims at issue are not identical, they are not patentably distinct from each other because Rosenblatt claims a stackable liquid containment vessel comprising a base, a continuous side, said bottom and said continuous side each including an internal layer and an external layer, a vessel top, a manway, mounting structure and shell fabricated from concrete.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733